Cassoday, C. J.
At the time of issuing the certificate upon which this action is based, Ludwig Seibel was living separate and apart from his wife, Christina Seibel, who then had a suit pending against him for a divorce, and Bertha Egert was keeping house for him. It is contended that the certificate for mortuary benefit is void by reason of having been issued upon Ludwig Seibel’s false statement that Bertha Egert was “Bertha Seibel,” his wife. Counsel cites two cases in support of such contention — one of them very much like the case at bar. For the purposes of this case, we assume that such false statement operated to avoid the contract at the election of the company. But, as indicated in the statement, the company was informed by Ludwig Seibel, two weeks before his. death, that such statement was erroneous ; — that Bertha Egert was not his wife. The company •did not reply to that letter until ten days after it was written ; and then, instead of insisting upon a forfeiture of the contract, the company requested that the certificate should be returned to the company for correction; and then, ten days after the death of Ludwig Seibel, the company received and retained the payment for the assessment made by the company three weeks before his death. We are clearly of the opinion that such action of the company, with full knowledge of the facts, operated as a waiver of the breach. This is supported fry numerous adjudications cited in the brief of counsel for the plaintiffs. It is enough here to cite Oshkosh G. L. Co. v. Germania F. Ins. Co. 71 Wis. 454; Renier v. Dwelling House Ins. Co. 74 Wis. 89; Rasmusen v. N. Y. L. Ins. Co. 91 Wis. 81; Dick v. Equitable F. & M. Ins. Co. 92 Wis. 46; Johnston v. N. W. L. S. Ins. Co., ante, p. 117.
By the Gotort.— The judgment of the circuit court is affirmed.